Citation Nr: 1011661	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-17 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for hepatitis.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for diabetes mellitus.  

4.  Entitlement to service connection for a disorder, claimed 
as fasting glucose intolerance.  

5.  Entitlement to service connection for skin cancer, to 
include actinic keratosis, due to herbicide exposure.  

6.  Entitlement to an increase in the 50 percent evaluation 
currently assigned for post traumatic stress disorder (PTSD).  

7.  Entitlement to an evaluation in excess of 10 percent for 
dermatitis, from the initial grant of service connection.  

8.  Entitlement to an effective date earlier than December 4, 
2004, for the grant of service connection for dermatitis.  

9.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1967 to June 1970.  

By rating action in July 1973, the RO denied service 
connection for a back disability and hepatitis.  The Veteran 
and his representative were notified of this decision and did 
not appeal.  

By rating action in September 2002, the RO denied service 
connection for diabetes mellitus and hepatitis C.  The 
Veteran and his representative were notified of this decision 
and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the RO 
which granted an increased rating to 50 percent for PTSD; a 
March 2007 decision which denied entitlement to TDIU; a July 
2007 decision which granted service connection for dermatitis 
and assigned a 10 percent evaluation from December 4, 2004, 
and declined to reopen the claims for diabetes mellitus, 
hepatitis C, and a back disability, and January 2009 decision 
which denied service connection for skin cancer 
(characterized as actinic keratosis) and fasting glucose 
intolerance.  A videoconference hearing before the 
undersigned was held in September 2009.  

The issues of an increased rating for dermatitis and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for a back disability was denied by an 
unappealed rating decision by the RO in July 1973.  

2.  The additional evidence received since the July 1973 
rating decision is essentially redundant of evidence 
previously considered and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a low back disability.  

3.  Service connection for diabetes mellitus and hepatitis C 
was denied by an unappealed rating decision by the RO in 
September 2002.  

4.  The additional evidence received since the September 2002 
is essentially redundant of evidence previously considered 
and does not raise a reasonable possibility of substantiating 
the claims of service connection for diabetes mellitus or 
hepatitis.  

5.  Fasting glucose intolerance is a laboratory finding and 
not a disease or disability under VA law and regulations, nor 
is there any evidence that the Veteran has a current disease 
or disability associated with glucose intolerance of service 
origin.  

6.  Skin cancer, including actinic keratosis was not present 
in service or until many years thereafter, and there is no 
competent medical evidence that any claimed skin cancer or 
actinic keratosis is related to service, to include exposure 
to herbicide agents.  

7.  The Veteran's symptoms of PTSD are manifested principally 
by intrusive thoughts, nightmares, sleep disturbance, and 
angry outbursts, but are not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, due to such symptoms as obsessional rituals, illogical 
speech, near continuous panic, spatial disorientation, and 
neglect of personal hygiene.  

8.  Service connection for dermatitis was denied by an 
unappealed rating decision by the RO in September 2002.  

9.  A request to reopen the claim for dermatitis was received 
on December 4, 2004.  

10.  The earliest effective date for the grant of service 
connection for dermatitis is December 4, 2004, the date of 
receipt of the Veteran's request to reopen the claim.  


CONCLUSIONS OF LAW

1.  The July 1973 RO decision which denied service connection 
for a back disability is final.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.1103 (2009).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a back disability.  
38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.309, 20.1105 
(2009).  

3.  The September 2002 RO decision which denied service 
connection for diabetes mellitus and hepatitis C is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104, 20.1103 (2009).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.307, 3.309, 
20.1105 (2009).  

5.  New and material evidence has not been submitted to 
reopen the claim of service connection for hepatitis.  38 
U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.309, 20.1105 (2009).  

6.  A disability manifested by fasting glucose intolerance 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 4.119 (2009).  

7.  The Veteran does not have a skin cancer, including 
actinic keratosis due to disease or injury which was incurred 
in or aggravated by service and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

8.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.130, Part 4, Diagnostic Code 9411 (2009).  

9.  The September 2002 RO decision which denied service 
connection for dermatitis is final.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.1103 (2009).  

10.  An effective date earlier than December 4, 2004, for the 
grant of service connection for dermatitis is not assignable.  
38 U.S.C.A. §§ 5103A, 5108, 5110(a) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1(p),(r), 3.104, 3.151(a), 3.157(b), 3.159, 
3.400(b)(2) (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  This must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in July 2004, February 2005, 
February and December 2006, and October 2008, were sent by VA 
to the Veteran in accordance with the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Concerning the claim for an increased rating for 
PTSD, the Board notes that the Veteran was not notified of 
VA's duty to assist under VCAA prior to the January 2004 
rating decision which assigned an increased rating to 50 
percent.  However, the Veteran was subsequently provided VCAA 
notice by letter dated in July 2004, the claim was 
readjudicated in October 2004, and a statement of the case 
was promulgated in June 2007.  

Similarly, with respect to the claims to reopen, the November 
and December 2004 notification letters were deficient with 
respect to the additional requirements under the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, the 
Veteran was subsequently provided adequate notice by letter 
dated in February 2005, the claims were readjudicated, and a 
statement of the case (SOC) was promulgated in June 2008.  
See also Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

Under the circumstances of this case, the Board finds that VA 
has complied with the notice requirements of applicable 
criteria.  

Additionally, the Veteran's service treatment records and all 
VA and private medical records identified by him have been 
obtained and associated with the claims file.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  

Further, based on the communications sent to the Veteran and 
his representative over the course of this appeal, he clearly 
has actual knowledge of the evidence he is required to submit 
in this case and, based on his contentions as well as the 
communications provided to him by VA, it is reasonable to 
expect that he understands what is needed to prevail.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Concerning the claims addressed in this decision, the Veteran 
has been afforded comprehensive examinations and appropriate 
medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Finality

Before reaching the merits of the Veteran's claims for a back 
disability, diabetes mellitus, and hepatitis, the Board must 
first rule on the matter of reopening of the claims.  That 
is, the Board has a jurisdictional responsibility to consider 
whether it is proper for the claims to be reopened.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In this case, service connection for a back disability was 
last finally denied by the RO in July 1973, and for diabetes 
mellitus and hepatitis in September 2002.  There was no 
appeal of those rating decisions, and they became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current issues on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, the Board may reopen 
and review a claim which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

Low Back Disability

The pertinent evidence of record at the time of the July 1973 
rating decision which denied service connection for a low 
back disability, included the Veteran's service treatment 
records and a May 1973 VA hospital report.  The service 
treatment records showed that the Veteran was treated for 
non-traumatic low back pain in July 1968.  There was some low 
back tenderness with good range of motion, and no muscle 
spasms, radiculopathy or other neurological abnormalities, 
and x-ray studies were negative.  The diagnosis was 
"ordinary lumbar strain."  The Veteran was given two weeks 
of light duty and returned to full duty.  His separation 
examination in May 1970, showed his musculoskeletal system 
was normal.  

The VA summary report showed that the Veteran was 
hospitalized for jaundice in May 1973.  The report did not 
include any complaints, findings, or abnormalities referable 
to any low back problems.  

By rating action in July 1973, the RO denied service 
connection a low back disability.  The Veteran and his 
representative were notified of this decision.  

The evidence added to the record since 1973, includes reserve 
service records from 1975 to 1997, private medical records 
from 2000 to 2007, VA medical records from 2000 to 2009, a 
transcript of the September 2009 video hearing, and records 
received from the Social Security Administration (SSA) in May 
2002.  The SSA records included numerous copies of VA medical 
records, but did not provide any additional evidence 
pertaining to the Veteran's low back disability separate and 
apart from the information included in the VA records 
discussed below.  

The reserve service treatment records showed that the Veteran 
specifically denied any history of back problems on Reports 
of Medical History for examinations in January 1975, February 
1979, and February 1991.  Other than a notation of mild 
scoliosis on a service report in November 1994, these records 
were silent for any low back abnormalities.  

The private medical records showed that the Veteran was 
treated for a rash at an emergency room in August 2001, 
several hours after he had a CT scan with contrast earlier 
that day.  The Veteran also reported that he strained his 
back moving and had low back pain for one week.  He denied 
any history of chronic low back pain or any injury in the 
past.  The diagnoses included lumbar strain.  

A VA outpatient note dated in March 2004, showed that the 
Veteran complained of chronic neck and low back.  There was 
some tenderness in the lower back area with no deformities or 
limitation of motion.  X-ray studies of the lumbar spine were 
normal.  

At the video hearing in September 2009, the Veteran testified 
that he jumped out of a lot of helicopters when he was in 
Vietnam, and believed that his current back problems could be 
related to service.  

Concerning his testimony, while the Veteran believes that his 
current low back symptoms may be related to service, he is 
not competent to offer a medical opinion, nor does any such 
testimony provide a sufficient basis for reopening a 
previously disallowed claim in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that where resolution of 
an issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).  

Likewise, the additional medical evidence associated with the 
file is neither new nor material and does not offer any new 
probative information showing that the Veteran has a current 
low back disability which is related to service.  The 
evidence previously considered showed that the Veteran was 
treated for a simple muscle strain once in service in 1968.  
However, other than some low back tenderness, all clinical 
and diagnostic studies at that time were negative.  The 
service records showed no further complaints, treatment, or 
abnormalities during his two years of remaining service and 
no pertinent abnormalities were noted at the time of 
discharge from active service in 1970.  

The evidence added to the record since 1973, showed that the 
Veteran specifically denied any history of low back problems 
during his 22 years of National Guard service and, other than 
a notation of mild scoliosis on a service report in 1994, no 
pertinent low back abnormalities were noted.  The evidence 
showed that the Veteran sought treatment for low back pain 
twice since his separation from active service in 1970, once 
in 2001 after exerting himself moving, and a second time in 
2004.  Moreover, the medical reports for those two episodes 
did not show any diagnostic evidence of a current or chronic 
low back disability, nor has the Veteran provided any 
competent evidence that any claimed disability is related to 
service or any incident therein.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) (medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence).  

As a whole, the additional medical evidence does not offer 
any new and probative information showing that the Veteran 
has a low back disability at present which is related to 
service.  Accordingly, a basis to reopen the claim of service 
connection for a low back disability has not been presented.  

Hepatitis & Diabetes Mellitus

As noted above, the Veteran's original claim of service 
connection for hepatitis was denied by the RO in July 1973, 
on the basis that there was no evidence of hepatitis in 
service or until two years after service.  However, 
apparently as type C hepatitis was not scientifically 
identified as a specific class of hepatitis until the late 
1980's, the Veteran's claim for hepatitis C in November 2000, 
was adjudicated and denied by the RO on a de novo basis in 
September 2002.  The RO also denied service connection for 
diabetes mellitus, on the basis that there was no competent 
medical evidence or diagnosis of diabetes in service or at 
present.  The Veteran and his representative were notified of 
this decision and did not appeal.  Therefore, that rating 
decision is final.  

The evidence of record at the time of the September 2002 
rating decision included the Veteran's service treatment 
records, a May 1973 VA summary report, a letter from a 
private physician, G. Fried, D.O., received in July 1973, 
reserve service treatment records from 1975 to 1997, VA 
medical records from 2000 to 2002, private medical records 
from June 2000 to March 2002, and medical reports received 
from the Social Security Administration (SSA) in May 2002.  
The SSA records included numerous duplicate VA medical 
records, but did not provide any additional information or 
evidence pertinent to the claim for hepatitis  

The service treatment records were negative for any 
treatment, abnormalities, or diagnosis for any endocrine 
problems or hepatitis, nor was the Veteran shown to have 
donated blood or received a blood transfusion in service.  
The records showed that the Veteran was hospitalized for four 
days for observation for a fever of unknown origin in January 
1968.  However, no disease was found and he was returned to 
full duty.  On a report for dental treatment in February 
1970, the Veteran denied any history of jaundice, hepatitis, 
or diabetes.  His separation examination in May 1970, showed 
his endocrine system was normal, and all laboratory studies 
were negative.  

The VA summary report showed that the Veteran was 
hospitalized for jaundice in May 1973.  The Veteran reported 
that he developed a distaste for smoking, felt fatigued and 
noticed that he was jaundice about five weeks earlier, and 
had recently developed a fever and headaches.  He declined to 
state whether he used drugs, and reported that he was 
hospitalized for jaundice a year earlier.  Laboratory studies 
showed a positive reaction for hepatitis Australian antigen 
(hepatitis B).  See Dorland's Illustrated Medical Dictionary 
90 (26th ed. 1985).  The physician indicated that it could 
not be determined if the Veteran's current hepatitis was a 
new episode or related to the hepatitis he had a year 
earlier, but that laboratory studies suggested that his 
current hepatitis was due to some toxic substance to the 
liver which caused cholestasis, possibly associated with a 
protein powder he was taking with his vitamins.  The final 
diagnosis was viral hepatitis with reactive Australian 
antigen.  

The letter from Dr. Fried, received in July 1973, indicated 
that the Veteran was treated for infectious hepatitis in June 
1972, and that he was Australian antigen negative at that 
time.  

The reserve service treatment records from 1975 to 1997, 
noted a history of hepatitis on a few annual examination 
reports in the 1990's, but did not indicate the specific type 
or show any treatment for hepatitis.  Laboratory studies, 
dated in August 1995, show a positive reaction for hepatitis 
B.  

The private medical records showed that the Veteran was 
treated for various maladies on numerous occasions from June 
2000 to March 2001.  On a June 2000 document, the Veteran 
reported that he had been "worked up" and diagnosed with 
hepatitis C, and that someone suggested that he seek 
treatment to cure it, but that he was unsure of these facts.  
He reported a history of intravenous drug use and that he 
consumed 12 to 15 beers per day, but said that he had been 
clean for two to three years.  Laboratory studies at that 
time were positive for "Hep[atitis] C virus AB."  

A private gastroenterology consultation in August 2000, noted 
that laboratory studies for hepatitis A antibody total and 
hepatitis B surface antigen were negative.  The impression 
included hepatitis C positive, and history of jaundice in the 
1970's, probably secondary to hepatitis B, now immune to 
hepatitis B (resolved).  

Other than a reported history of hepatitis B and C, the VA 
medical records did not show any specific treatment for 
hepatitis.  The impression on a VA gastroenterology report in 
April 2001 was alcoholic cirrhosis.  

The Veteran's active and reserve service treatment records, 
and all of the VA and private medical records were negative 
for any complaints, treatment, abnormalities, or diagnosis 
for diabetes mellitus.  

As previously mentioned, by rating action in September 2002, 
the RO denied service connection for hepatitis and diabetes 
mellitus.  The Veteran and his representative were notified 
of this decision and did not appeal.  

The evidence added to the record since the September 2002 
rating decision, includes numerous private and VA treatment 
records from 2002 to 2009, a September 2006 VA examination 
report, additional records from the SSA, including multiple, 
duplicate VA and private medical reports, and a transcript of 
a videoconference hearing before the undersigned in September 
2009.  

The private medical records showed that the Veteran underwent 
hepatitis C-induced liver transplant in April 2003.  

When examined by VA in September 2006, the Veteran reported 
that he was told three or four years earlier that he was 
borderline diabetic and had elevated blood sugar levels, but 
that he had never experienced any episodes of hypoglycemic or 
ketoacidotic reactions, or required any hospitalization for 
related symptoms.  He was not on a restricted diet or 
restricted activities, and was not taking any oral 
hypoglycemic medications or insulin.  The examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's medical history.  The examiner 
stated, in essence, that given the Veteran's medical history 
and current normal laboratory studies on examination, it was 
less likely than not that he had diabetes.  He noted that 
while the Veteran reported right upper lateral leg numbness 
in the distribution of the lateral cutaneous nerve for the 
past two to three years, it was less likely as not that this 
particular type of neuropathy was related to diabetes.  

A VA outpatient note, dated in December 2008, showed a 
fasting blood sugar level greater than 150 mg, and 
recommended that the Veteran cut down on his sugar intake.  

At the video hearing in September 2009, the Veteran testified 
that he had never been diagnosed with diabetes but that he 
had elevated glucose levels and was given a Glucometer to 
track his blood sugar levels.  He testified that he was first 
told that he had hepatitis C when he was in the National 
Guard sometime in the 1990's, and believed that he could have 
contracted it from the food or water when he was in Vietnam.  

Concerning his testimony, while the Veteran believes that he 
may have diabetes and that his hepatitis C is related to 
service, he is not competent to offer a medical opinion, nor 
do any such assertions provide a sufficient basis for 
reopening a previously disallowed claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that where resolution of 
an issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).  Furthermore, there is no competent 
medical opinion relating any current disorder to service.  

In this case, the additional medical evidence is not new and 
material and does not offer any new probative information 
showing that the Veteran has any form of hepatitis or 
diabetes which is related to service.  

The evidence previously considered failed to show any signs 
or symptoms of hepatitis or diabetes mellitus in service and 
no evidence of cirrhosis of the liver or diabetes mellitus 
within one year of discharge from service.  While the records 
showed that the Veteran was treated for acute hepatitis two 
years after service, and had a positive reaction for 
hepatitis B three years after service, he was not shown to 
have hepatitis C until some 30 years after service.  
Furthermore, the Board notes that while reserve service 
laboratory studies in August 1995, show a positive reaction 
for hepatitis B, there was no indication that he had 
hepatitis C.  

The evidence added to the record since 2002, showed that the 
Veteran underwent hepatitis C-induced liver transplant in 
2003, but does not include any competent evidence that his 
hepatitis was related to service or any incident therein.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz, 6 
Vet. App. 277, 280 (1994).  

Concerning the claim for diabetes mellitus, the evidence 
added to the record since 2002, does not show that the 
Veteran has diabetes mellitus at present.    

As a whole, the additional medical evidence does not offer 
any new or probative information showing that the Veteran has 
hepatitis or diabetes mellitus at present which is related to 
service or any incident therein, and is essentially 
cumulative of evidence already of record.  Accordingly, a 
basis to reopen the Veteran's claims have not been presented, 
and the appeal is denied.  

As the recently received evidence does not fulfill the 
threshold burden of constituting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne 
form disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For 
chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

Glucose Intolerance

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  It must be noted 
that a symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

Concerning the Veteran's claim, the Board notes that fasting 
glucose intolerance is a laboratory result and not an actual 
disability for which VA compensation benefits are payable.  
The Veteran does not claim nor has he provided any competent 
evidence to show that he has a disability at present, such 
as, diabetes or any other disease or disorder manifested by 
glucose intolerance.  In fact, at the video hearing, he 
stated unequivocally, that he has never been diagnosed with 
diabetes.  While his concerns regarding elevated blood sugar 
levels and the potential for developing diabetes may be 
justified, the fact remains that he does not have diabetes or 
any other disability associated with glucose intolerance at 
present.  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Nothing in the medical evidence 
reflects that the Veteran has a current disability manifested 
by elevated blood sugar levels.  Without evidence of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, because the Veteran does not have a current 
disability for which service connection may be granted, there 
is no basis for a favorable disposition of the Veteran's 
claim and the appeal must be denied.  

Skin Cancer

At the video hearing, the Veteran testified that he has been 
treated for skin cancer by VA and believes that his skin 
cancer was caused by herbicide exposure while serving in 
Vietnam.  At this point, it is observed the Veteran is 
already service connected for a skin disability, 
characterized by the RO as dermatitis, and therefore the 
Board will address itself specifically to skin cancer/actinic 
keratosis, as opposed to a skin condition generally.  

The service treatment records showed that the Veteran was 
treated for impetigo of the scalp on one occasion while in 
basic training in July 1967.  The service records showed no 
further complaints, treatment, or abnormalities during 
service, and no pertinent abnormalities of the skin were 
noted on his separation examination in May 1970.  In fact, 
the Veteran specifically denied any history of a skin 
disorder on a Report of Medical History at that time.  

Private medical record, received in June 2001, showed that 
the Veteran was treated for dermatitis on his legs and 
lesions on his face, temple, and bridge of his nose in June 
2000.  The assessment included seborrheic keratoses of the 
face, possibly squamous cell carcinoma.  

The diagnosis on VA skin examinations in September 2006, and 
November 2007, included lichen simplex chronicus, xerosis, 
and dermatitis on both legs.  On VA Agent Orange examination 
in August 2008, the Veteran was also noted to have actinic 
keratosis on both hands.  

At this point, the Board notes that while the Veteran 
reported that he had skin cancers removed from his face by a 
private dermatologist when examined by VA in August 2008, he 
has not provided VA with any information or authorization to 
obtain the alleged records, nor has he submitted any 
competent medical evidence showing that the alleged skin 
cancer was related to service.  (See October 2008 VCAA 
letter).  

Concerning the claim of service connection for skin cancer 
the law is clear that only those disabilities listed in 
38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service as a consequence of herbicide exposure.  
Specifically, chloracne or other acne form disease consistent 
with chloracne is the only recognized skin disorder presumed 
to be due to herbicide exposure.  A "skin cancer" without a 
more specific diagnosis and actinic keratosis are not 
diseases for which presumptive service connection may be 
granted.  Thus, presumptive service connection for these 
disorders due to herbicide exposure is not warranted.  
McCartt v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 
3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

In this regard, the service treatment records are negative 
for any complaints, treatment, abnormalities, or diagnosis of 
a skin cancer or actinic keratosis in service or until many 
years after discharge from service.  Furthermore, the Veteran 
had not provided any competent medical evidence which links 
his claimed skin cancer or actinic keratoses to service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of a skin cancer or actinic 
keratosis in service or until many years thereafter, and no 
competent evidence relating any claimed skin cancer or 
current actinic keratosis to service, the Board finds no 
basis for a favorable disposition of the Veteran's appeal.  
Accordingly, the appeal is denied.  

Increased Rating- In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

PTSD

The Veteran's PTSD is currently assigned a 50 percent 
disability evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under DC 9411, a 50 percent 
evaluation is for assignment when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

The evidence of record pertinent to the Veteran's PTSD claim 
includes numerous VA outpatient notes from 2002 to the 2009, 
two private Unemployment Assessment reports dated in April 
and June 2007, a January 2009 Vet Center social worker's 
report, letters from the Veteran's brother and spouse, a 
transcript of a September 2009 video hearing, and four VA 
psychiatric examination reports, dated in February 2003, 
August 2004, September 2006, and November 2008.  The 
Veteran's complaints on all of the evaluation reports were 
not materially different and included difficulty falling 
asleep, nightmares, intrusive thoughts, hypervigilance, 
verbal angry outbursts, feelings of detachment, 
worthlessness, and helplessness, financial stress, and 
depression.  The Veteran reported that he was socially 
isolated and less active than in the past, and does not like 
to be around people.  

When examined by VA in February 2003, the examiner indicated 
that the Veteran's psychiatric condition was complicated by 
chronic liver disease (cirrhosis).  (Parenthetically, the 
Veteran subsequently underwent liver transplant in April 
2003).  The examiner indicated that the claims file was 
reviewed and included a detailed description of the Veteran's 
complaints and medical history.  The examiner indicated that 
the Veteran's self-described history of anti-social behavior 
for most of his adult life, which may have been exacerbated 
by alcohol and marijuana use, appeared to be more typical of 
a chronically maladaptive behavior such as that seen in a 
personality disorder.  He also noted that the Veteran's 
current emotional reactions to a potentially fatal medical 
issue (cirrhosis) played a prominent role in his current 
psychiatric condition, and that it was essentially impossible 
to assign a differential etiology to his depression.  The 
examiner noted that symptoms more specific for PTSD were not 
particularly well defined by the Veteran during the 
examination, but that there did not appear to be any 
appreciable change in the frequency and intensity of his PTSD 
symptoms since the prior examination.  He indicated that it 
was not possible to separate the relative negative influences 
of PTSD from the Veteran's concern about his physical 
condition in arriving at an explanation of the causes of his 
emotional problems, as both play a significant role in the 
Veteran's mind and could not be individually parcelled out in 
an etiological sense.  The examiner opined that the Veteran's 
current overall psychosocial disability was of a moderately 
severe degree.  The diagnoses included PTSD, major 
depression, and personality disorder, with mixed anti-social 
and explosive features.  The Global Assessment of Functioning 
(GAF) score was 50.  The examiner commented that the GAF 
score included influences of the Veteran's physical and 
psychological conditions.  

The objective findings on the three subsequent VA 
examinations showed the Veteran was cooperative, alert, and 
well oriented.  He was well dressed and groomed, his affect 
was appropriate, and his memory was intact.  On examination 
in August 2004, the Veteran's receptive and expressive 
communication appeared grossly intact, and there were no 
signs of circumstantiality, tangentiality, perseveration, 
neologism, loose associations, or flight of ideas.  His 
thought processes showed no unusual ideations, or any signs 
or symptoms of a formal thought disorder.  He denied any 
homicidal or suicidal ideations and there was no evidence of 
hallucinations or delusions, or any obsessive or compulsive 
behaviors.  There was no evidence of impaired judgment or 
inability to manage his daily activities.  Cognitive 
functions were grossly intact and he was currently 
functioning within the average range of intelligence.  His 
affect appeared restricted and his mood was described as 
anxious, depressed and angry.  The Veteran reported that he 
could perform the routine activities of daily living, shop, 
travel on public transportation or drive his car 
independently, take his medications in correct dosage at the 
correct time, perform light daily tasks such as washing 
dishes, bed making, and laundry, and manage his financial 
matters without assistance.  The diagnoses included major 
depressive disorder, without psychotic features, and PTSD.  
The GAF score was 42.  The examiner commented that the GAF 
score reflected the Veteran's overall level of psychosocial 
function and could not be subdivided to reflect the influence 
of PTSD only.  

On VA examination in September 2006, the Veteran reported 
that he was married to his fourth wife for 10 years, had a 
good relationship with his children, and had contact with his 
brothers and sister periodically.  He denied any other social 
contacts and preferred to stay at home watching TV, 
particularly military movies, westerns and dramas.  The 
Veteran denied any suicide attempts or history of 
assaultiveness, and had been sober for eight years.  He 
reported that his nightmares and recurring memories varied 
from daily to weekly or twice a month; that he felt guilt and 
anger often, and that his avoidance of stimuli was daily.  He 
was chronically detached with a restricted range of affect, 
and had daily difficulty sleeping, occasional anger, poor 
concentration and was hypervigilant.  The Veteran reported 
that he was not currently in counseling but benefited from it 
in the past.  

On mental status examination, the Veteran was casually 
dressed, lethargic, and his speech was slow.  His affect was 
blunted, his mood dysphoric, and his attention and 
concentration was intact.  He was oriented to person and 
place, but was off two days on the date.  His thought 
processes were logical and goal directed, and his thought 
content was unremarkable.  His judgment and insight were 
intact, and the examiner described his sleep impairment as 
moderate.  There was no inappropriate behavior, his 
interpretations were concrete, and there was no evidence of 
any obsessive or ritualistic behavior or panic attacks.  His 
impulse control was good and he denied any episodes of 
violence, suicidal or homicidal ideations.  The examiner 
indicated that the Veteran's activities of daily living were 
slight to moderately impaired due poor motivation secondary 
to depressed mood.  His remote memory was mildly impaired and 
his recent and immediate memory normal.  The diagnoses 
included PTSD and depressive disorder, not otherwise 
specified (NOS), and the GAF score was 55.  The examiner 
indicated that the GAF score was for the Veteran's PTSD only.  

The examiner commented that while depression was a common co-
existing disorder with PTSD, it did not mean that one 
disorder caused the other.  Depression differs from PTSD in 
that it is under the Mood Disorder classification where the 
predominant feature is disturbance of mood.  The mood 
characterized as being down, sad, or depressed.  Appetite 
changes, psychomotor retardation or agitation, fatigue, 
feelings of worthlessness and possible suicidal thoughts are 
symptoms of depression.  Symptoms which may overlap with PTSD 
are insomnia, impaired concentration, social withdrawal, and 
diminished interest.  The examiner opined that the Veteran's 
depressive symptoms were multifactorial in nature and could 
not be considered secondary to his PTSD.  The Veteran's 
decreased efficiency, productivity, and reliability was 
moderate, and his inability to perform work tasks was mild or 
transient.  The examiner also noted that while alcohol 
dependence or abuse is a frequent comorbid diagnosis, 
research findings do not clearly support the self-medication 
hypothesis.  On the other hand, there is evidence to support 
genetic influences and personal characteristics leading to 
both increased alcohol use and PTSD symptoms.  

The Veteran's complaints and the clinical findings on VA 
psychiatric examination in November 2007, were essentially 
the same as on the September 2006 examination.  The Veteran 
reported that he was in individual therapy and that it was 
beneficial.  He reported a low mood most of the time, over-
sleeping, disinterest, passive suicidal thoughts, and social 
avoidance for years.  He reported that he had been separated 
for four or five months.  His wife had been sick for awhile 
and was unable to receive needed medical care where they 
lived and wanted to move closer to her children (in another 
state).  He said that his children lived near him and that he 
visited them occasionally.  He said that he did not have any 
friends or hobbies and kept to himself.  Additional findings 
on mental status examination, included dysphoric mood, 
blunted affect, intact memory, and orientation to time, 
place, and person.  The Veteran reported that he compensated 
for poor sleep at night by sleeping during the day.  The 
diagnoses included PTSD and depressive disorder, NOS.  The 
GAF score was 60.  

The evidentiary record also includes a treatment summary 
report from a Vet Center social worker, and two Individual 
Unemployability Assessments, dated in April and June 2007.  
The Vet Center report noted that the Veteran had been 
observed in 14 individual sessions and numerous phone calls 
in which he was given time to discuss his stressors.  The 
report included a description of the Veteran's symptoms, 
including sleep disturbance, nightmares, intrusive thoughts, 
hypervigilance, difficulty maintaining gainful employment, 
and history of self-medicating with alcohol.  The social 
worker indicated that the Veteran's overt symptoms have 
caused social and industrial impairment, and that his 
isolating tendencies and PTSD symptoms have caused 
significant degrees of depression.  The diagnoses included 
PTSD, depressive disorder, NOS, and alcohol dependence in 
full remission.  

The two Individual Unemployability Assessments provided 
essentially the same information and included a brief 
discussion of the various medical reports of record and the 
GAF scores assigned.  As this information is addressed in 
this decision, it will not be repeated here.  In summary, 
however, the counselor concluded that the totality of the 
medical reports of record supported the conclusion that the 
Veteran was totally incapacitated from employment due to 
PTSD.  

The Veteran's complaints and the clinical findings on the 
numerous VA outpatient notes and Vet Center reports from 2002 
to the 2009, were not materially different from those 
reported in the VA psychiatric examinations described above.  
While several of the outpatient notes included GAF scores 
ranging from 42 to 60, most of those reports did not include 
any specific mental status findings.  Some reports included 
discussions concerning management of stressors, relaxation 
and coping skills, and the Veteran's irritability and 
frustration with various aspects of his life, including his 
chronic medical issues and financial situation.  Other 
reports, included detailed descriptions of the Veteran's 
stressor experiences in Vietnam, and offered diagnoses and 
GAF scores, but did not include any current findings.  

The material question at issue is whether the Veteran has 
sufficient occupational and social impairment because of his 
service-connected PTSD to disrupt his performance of 
occupational tasks to the extent set forth in the rating 
criteria described above for a higher evaluation of 70 
percent or greater.  38 C.F.R. § 4.130 (2009).  

After reviewing all the evidence of record, the Board 
concludes that the Veteran's psychiatric disability picture 
does not more closely approximate the criteria for a 70 
percent schedular rating or higher.  

In this case, the Veteran's reported symptomatology is 
manifested primarily by depression, intrusive thoughts, angry 
control, diminished interests, and social isolation.  The VA 
examinations and outpatient reports during the pendency of 
this appeal showed that he was cooperative and well oriented, 
and that his thought processes were relevant, coherent, goal-
directed, and organized.  His speech was clear and there were 
no signs or symptoms of psychosis or delusional thinking.  
The Veteran never displayed any evidence of disorientation or 
more than mild impairment of memory.  That is not to say that 
the Veteran is not impaired by his PTSD.  Rather, the 
clinical notes showed that he has been able to manage his 
underlying psychiatric symptoms.  

Moreover, there is no evidence of any manifestations or 
symptoms contemplated for the next higher rating, such as, 
obsessional rituals or illogical, obscure or irrelevant 
speech.  The Veteran does not have suicidal ideations, near-
continuous panic affecting the ability to function 
independently, impaired impulse control or spatial 
disorientation, and he appears able to maintain good personal 
hygiene and to take care of his daily needs.  

The Board does not dispute the fact that the Veteran has 
significant symptoms associated with his PTSD.  However, the 
fact that he does not interact with people on a daily basis 
does not entitle him to a higher evaluation simply by reason 
of social isolation.  In fact, VA regulations provide that a 
rating will not be assigned "solely on the basis of social 
impairment."  38 C.F.R. § 4.126(b).  The Veteran drives 
himself to his VA medical appointments every couple of weeks 
and has a good relationship with his children.  There is no 
objective evidence of significant impairment in his judgment, 
relationships, or thinking.  

The Board notes that the Veteran was assigned GAF scores 
between 42 and 60 throughout the rating period.  A GAF score 
from 41 to 50 is contemplated for serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning.  A GAF score between 51 
and 60 reflects moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning.  
See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition of 
the American Psychiatric Association in the rating schedule).  

Most of the GAF scores during the pendency of this appeal 
were between 50 and 60, with the most often recorded score of 
55.  The Veteran was given GAF scores of 42 and 45 twice 
each, during the pendency of this appeal.  On the VA 
examination in August 2004, the examiner indicated that the 
GAF score of 42 represented the overall level of psychosocial 
function and that he could not subdivided the score to 
reflect the influence of PTSD alone.  The VA outpatient notes 
rendering GAF scores of 42 in March 2004, and 45 in April 
2004, and January 2005, included few, if any, clinical 
findings and offered no explanation or rationale for the 
assigned scores.  

Where the reports included clinical findings, the assigned 
scores were inconsistent with the actual symptoms and 
manifestations described in the reports.  That is, a GAF 
score between 41 and 50 contemplates a level of impairment of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  However, the mental 
status findings on all of the reports showed that the Veteran 
was well oriented, his thought processes were goal directed 
and his judgment, insight, and cognition were intact.  The 
Veteran has never reported any obsessional rituals, and he 
specifically denied any true suicidal or homicidal ideations.  
Based on the absence of any actual clinical findings or any 
analysis or rationale for the scores below 50, the Board 
finds that the reports are of limited probative value.  

While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one 
factor for consideration in assigning a rating in this case.  
As outlined above, the Board finds that when all of the 
evidence and findings contained therein are considered, 
including the degree of functioning as evidenced by the 
reported scores, the Veteran has not been shown to have met 
the criteria for an evaluation in excess of 50 percent for 
PTSD.   

In this regard, the Board notes the Unemployability 
Assessments of Record concluding the Veteran was 
incapacitated from employment due to PTSD.  The issue, here, 
however, is whether the Veteran exhibits symptoms such as 
those set out in the rating schedule to warrant a disability 
rating in excess of 50 percent.  [The question of his 
entitlement to TDIU benefits is held in abeyance as set out 
in the Remand below.]  These reports essentially summarize 
the findings described in other records, which as indicated 
above, do not, in the Board's judgment reflect the presence 
of the criteria for a 70 percent evaluation.  

Further, the Veteran's psychiatric impairment is not limited 
solely to PTSD, but includes additional disorders, including 
symptoms of depression and a personality disorder, which at 
least two VA examiners have indicated are not associated with 
his PTSD.  The VA examiner in February 2003 attributed the 
Veteran's history of anti-social behavior and explosive 
features to a personality disorder.  At the time of the 
examination, the Veteran was in the end stages of liver 
failure due to cirrhosis, which the examiner specifically 
noted was a major factor in the Veteran's current psychiatric 
condition.  Although the examiner indicated that he could not 
separate the Veteran's symptoms of PTSD from his major 
depression because of the emotional impact from the 
potentially fatal liver disease, he noted that there had been 
no appreciable change in the Veteran's PTSD symptoms since 
his last examination.  The Veteran's symptomatology 
previously was found to be no more than moderately disabling.  

The VA psychologist who evaluated the Veteran in September 
2006 and November 2007, indicated that while depression was a 
common co-existing disorder with PTSD, the Veteran's 
depressive symptoms were not secondary to his PTSD.  The 
examiner opined that the Veteran's decreased efficiency, 
productivity, and reliability associated with his PTSD was 
moderate, and that his inability to perform work tasks was 
mild or transient.  The psychologist opined that the GAF 
score for PTSD, alone was 55.  

In this case, two VA examiner's have rendered opinions to the 
effect that the Veteran has co-existing psychiatric disorders 
unrelated to PTSD which, together with his PTSD, impact 
negatively on his overall psychiatric impairment.  However, 
only one VA examiner has attempted to assign a GAF score for 
PTSD, alone.  That is, the evidentiary record shows that the 
Veteran has suffered for many years from depression and, in 
part, alcohol abuse prior to his liver transplant; an aspect 
not differentiated by the GAF scores assigned on any of the 
other psychiatric reports, private or VA.  

While the evidence of record showed that the Veteran was 
apparently granted disability benefits by the Social Security 
Administration (SSA) in 2001, the grant was based primarily 
on his nonservice-connected liver disease.  See October 2004 
SSA determination.  Although the Veteran testified that he 
was fired or quit various jobs over the years because of his 
inability to get along with people and to control his temper, 
he has not provided any objective evidence to substantiate 
that claim.  Moreover, a VA psychologist has opined that the 
Veteran's anti-social and chronically maladaptive behavior 
was not related to his PTSD, but to a personality disorder.  
It also appears that the Veteran may have been employed since 
2000, as evidence by a VA outpatient note in November 2004, 
which showed that he was given a "work slip" for light work 
restriction, and his testimony at the video hearing that he 
last worked in September 2009.  (T p.14).  

In any event, the totality of the evidence of record does not 
show that the symptomatology of Veteran's PTSD is of 
sufficient severity to warrant an evaluation in excess of 50 
percent,  The Veteran's complaints and the clinical findings 
during the pendency of this appeal have consistently shown 
that he was well oriented, his thought processes were goal 
directed, and there was no evidence of any impaired judgment, 
abstract thinking, or psychosis.  

Furthermore, the record shows no findings or objective 
evidence of any of the schedular criteria for a 70 percent 
evaluation.  There was no evidence of any symptoms such as 
thought disorder, psychosis, suicidal ideation, obsessional 
rituals, near-continuous panic, impaired intellectual 
functioning, or impaired judgment.  The VA evaluations and 
outpatient notes showed the Veteran's thought processes were 
goal directed, logical, and coherent.  Clearly, the evidence 
shows reduced reliability and some problems with 
interpersonal relationships.  However, the evidence does not 
reflect that his PTSD symptoms are of such severity to 
warrant a rating of 70 percent or higher.  Accordingly, the 
Board concludes that the Veteran does not meet or nearly 
approximate the level of disability required for a rating in 
excess of 50 percent at anytime during the pendency of this 
appeal.  


Earlier Effective Date

Concerning the claim for an effective date earlier than 
December 4, 2004, for the grant of service connection for 
dermatitis, the Board notes that neither the Veteran nor his 
attorney have offered any argument on this issue.  

The lack of any argument on this issue, notwithstanding, the 
effective date of an award is generally the date of receipt 
of a claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, 
in the case such as this one, where the claim was previously 
denied and then reopened and granted based on new and 
material evidence, the effective date of an award of 
compensation is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (q)(ii), and (r).  

As noted above, service connection for dermatitis was 
initially denied by the RO in September 2002.  The Veteran 
and his representative were notified of this decision and did 
not appeal.  As an appeal was not perfected within the 
prescribed period under 38 C.F.R. § 20.1103, that 
determination is final.  

The Court has held that the rule of finality regarding an 
original claim implies that the date of that claim is not to 
be a factor in determining an effective date if the claim is 
later reopened.  The Court held that the term "new claim," 
as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim 
to reopen a previously and finally denied claim.  See Sears 
v. Principi, 16 Vet. App. 244, (2002); see also Livesay v. 
Principi, 15 Vet. App. 165, 172 (2001).  Thus, there is no 
basis to award an effective date for the grant of service 
connection prior to December 2004.  38 C.F.R. §§ 20.302(a), 
20.1105 (2009).  

A formal claim of service connection for a skin disorder was 
received in December 2004.  By rating action in September 
2007, service connection was established and a 10 percent 
evaluation was assigned, effective from December 4, 2004, the 
date of receipt of the Veteran's reopened claim, which is the 
earliest date allowable under the applicable criteria.  38 
C.F.R. § 3.400(q)(ii) (2009).  Consequently, the appeal is 
denied.  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a back disability, the 
appeal is denied.  

As new and material evidence has not been received to reopen 
the claims of service connection for diabetes mellitus and 
hepatitis, the appeal is denied.  

Service connection for a disorder, claimed as fasting glucose 
intolerance is denied.  

Service connection for skin cancer/actinic keratosis, is 
denied.  

An evaluation in excess of 50 percent for PTSD is denied.  

An effective date earlier than December 4, 2004, for the 
grant of service connection for dermatitis is denied.  


REMAND

Concerning the claim for an increased rating for dermatitis, 
the Board finds that additional development must be 
accomplished prior to further consideration of the Veteran's 
appeal.  

At the video hearing in September 2009, the Veteran testified 
that his chronic dermatitis is primarily limited to his legs, 
but that he also has flare-ups on his arms, head, and face, 
and believes that it should be evaluated at a higher rate.  

In this case, a VA outpatient note, dated in July 2007, 
showed that the Veteran was seen for dry, discolored skin on 
his hands, arms, and legs.  The assessment was stasis 
dermatitis on the lower legs, dry skin versus drug related 
dermatitis.  The Veteran was subsequently examined by VA in 
November 2007.  However, the clinical findings, which were 
not particularly descriptive, were reported only for the 
Veteran's lower extremities.  The examiner did not indicate 
whether there was any evidence or residuals of dermatitis on 
any other body part.  Given the Veteran's complaints and the 
rather limited description of objective findings on the prior 
examination, the Board finds that another VA examination 
should be undertaken to determine the extent and severity of 
his dermatitis.  

As to the claim for TDIU benefits, it is held in abeyance 
pending the outcome of this Remand.  

Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The Veteran should be afforded a VA 
dermatological examination to determine 
the extent and severity of his service-
connected skin disability.  The claims 
folder should be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests and studies should be 
accomplished and the clinical findings 
should be reported in detail.  The 
examiner should identify all areas of the 
Veteran's body affected by the service 
connected disability and provide an 
estimate of the percentage of the entire 
body that is affected, as well as a 
percentage of the exposed areas that are 
affected.  

2.  Based on the outcome of the claim for 
an increased rating for dermatitis, the 
RO should undertake any additional action 
deemed necessary concerning the claim for 
TDIU.  

3.  After the requested development has 
been completed, the claims should be re-
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and his 
attorney should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


